Case 3:18-cv-00406-REP Document 208 Filed 04/15/19 Page 1 of 5 PageID# 6311



                         THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

    RENEE GALLOWAY, et al.,

                      Plaintiffs,

           v.                                              Civil Action No. 3:18-cv-00406-REP

    BIG PICTURE LOANS, LLC, et al.,

                      Defendants.


          TRIBAL DEFENDANTS’ MEMORANDUM RELATED TO ECF NO. 197
                       REGARDING SEALED EXHIBITS

         In response to the Court’s April 15, 2019 Order (ECF No. 197), Defendants Big Picture

Loans, LLC (“Big Picture”), and Ascension Technologies, LLC (“Ascension”) (collectively, the

Tribal Defendants),1 respond as follows.

                                           BACKGROUND

         On March 22, 2019, Plaintiffs filed their Proposed Second Amended Class Action

Compliant adding five new plaintiffs and eighteen new defendants. (ECF No. 186.) The Tribal

Defendants response to Plaintiff’s motion for leave to file those amended allegations will be filed

by April 19, 2019. (ECF No. 202.) However, before that response is due, the Court has ordered

“the defendants (who are already named as defendants in this case)”2 to file a memorandum by


1
  See Williams v. Big Picture Loans, LLC, 329 F. Supp. 3d 248, 258 (E.D. Va. 2018) (“Big Picture was
formed ‘as a wholly owned and operated instrumentality of the Tribe,’” and “Ascension was created “as a
wholly owned and operated instrumentality of the Tribe.”); see also id. at 272 (“Big Picture and Ascension
were both organized through resolutions by the LVD Council, which was itself exercising the power given
to it by the LVD Constitution, and the entities operated pursuant to the Tribe's Business Ordinance.”).
2
 The Order errs in that it identifies Justin Martorello, Brian McFadden, James Dowd, Simon Liang, and
Eventide Credit Acquisitions, LLC as “defendants [who are already named as defendants in this case.]”
The only named defendants in this case are Big Picture Loans, LLC; Ascension Technologies, LLC; and
Matt Martorello. (ECF No. 30.)
Case 3:18-cv-00406-REP Document 208 Filed 04/15/19 Page 2 of 5 PageID# 6312



April 15, 2019 “explaining why it is appropriate to seal any of the twenty (20) exhibits attached”

to the Proposed Second Amended Class Complaint. (ECF No. 197.)

          With their Proposed Second Amended Class Action Compliant, Plaintiffs attached

nineteen exhibits.3 Of the nineteen exhibits: ten are supplied by Martorello; one is supplied by

Rosette, LLP, in response to a subpoena in Williams; two are supplied by Phenomenon Marketing

& Entertainment, LLC, in response to a subpoena in Williams; four were supplied by the Tribal

Defendants during jurisdictional discovery in Williams v. Big Picture Loans, LLC, et al, No. 3:17-

cv-461 (ED VA June 22, 2017); and, two do not have BATES stamps.4

                                                ARGUMENT

          With respect to the four documents supplied by the Tribal Defendants during jurisdictional

discovery that are attached as Exhibits to the Proposed Second Amended Class Complaint, the

Tribal Defendants state as follows:

          Exhibit No. 4, identified by BATES No. LVD-DEF00018126 to 00018132. This

document was supplied by the Tribal Defendants during jurisdictional discovery in Williams, and

designated as confidential according to the Court’s protective order. (ECF No. 18.) The document

was used by Plaintiffs as an exhibit to their Memorandum in Opposition to Defendants Big Picture

Loans, LLC and Ascension Technologies, [LLC’s] Motion to Dismiss for Lack of Subject Matter

Jurisdiction (ECF No. 83-7 and 91-5.) The Court granted the Plaintiffs’ motion to seal. (ECF No.

107.)

          The Court reviewed the confidentially designation of this document again after it issued its

Memorandum Opinion under seal, and subsequently ordered that the Tribal Defendants “request


3
    For this reason, the Court’s reference to “twenty” exhibits appears to be a typographical error.
4
 Exhibit 13 is purportedly a spreadsheet that claims to show “Eventide Distribution Calc”; Exhibit 16 is
purportedly an undated letter from Ascension to “Big Picture Investors.”
                                                        2
Case 3:18-cv-00406-REP Document 208 Filed 04/15/19 Page 3 of 5 PageID# 6313



that certain documents referenced therein remain under seal when the Opinion is filed publicly.”

(ECF No. 131.) On July 17, 2018, the Tribal Defendants responded to the Court’s instructions,

and on July 25, 2018, the Court wholly adopted the Tribal Defendants positions on what to keep

sealed, what to keep redacted, and what to wholly unseal. (ECF No. 143.) In that order, the Court

ordered that ECF No. 83-7 (filed as Exhibit 4 with the Proposed Second Amended Class Action

Compliant) shall retain redactions.

       Consistent with the Court’s original Order to seal the document (ECF No. 107) and the

Court’s second order to allow the document to retain certain redactions after in camera review of

the document in its entirety and proposed redactions (ECF No. 143), the Tribal Defendants request

that the Court continue to keep the document protected consistent with the redactions that were

made and reflected in ECF No. 143.

       Exhibit No. 10, identified by BATES No. LVD-DEF00002881 to 00002883. This

document was filed in Williams with Defendants Big Picture Loans, LLC and Ascension

Technologies, LLC’s Motion to Dismiss for Lack of Subject Matter Jurisdiction (ECF Nos. 23-32

and 34-8) and by Plaintiffs as an exhibit to their Memorandum in Opposition to Defendants Big

Picture Loans, LLC and Ascension Technologies, [LLC’s] Motion to Dismiss for Lack of Subject

Matter Jurisdiction (ECF No. 83-14 and 91-13.) The document was later wholly unsealed. (ECF

No. 143.)

       Consistent with the Court’s order to unseal the document after in camera review of the

document (ECF No. 143), the Tribal Defendants do not contest the unsealing of this document.

       Exhibit No. 11, identified by BATES No. LVD-DEF00002335 to 00002348. This

document was filed in Williams with Defendants Big Picture Loans, LLC and Ascension

Technologies, LLC’s Motion to Dismiss for Lack of Subject Matter Jurisdiction (ECF Nos. 23-22



                                               3
Case 3:18-cv-00406-REP Document 208 Filed 04/15/19 Page 4 of 5 PageID# 6314



and 34-4) and by Plaintiffs as an exhibit to their Memorandum in Opposition to Defendants Big

Picture Loans, LLC and Ascension Technologies, [LLC’s] Motion to Dismiss for Lack of Subject

Matter Jurisdiction (ECF No. 83-18 and 91-17.) The document was later wholly unsealed. (ECF

No. 143.)

       Consistent with the Court’s order to unseal the document after in camera review of the

document (ECF No. 143), the Tribal Defendants do not contest the unsealing of this document.

       Exhibit No. 15, identified by BATES No. LVD-DEF00014649 to 00014654. This

document is an agreement between a dissolved non-party and a proposed party that presently lacks

standing to defend its position at this time. The document was supplied by the Tribal Defendants

during jurisdictional discovery in Williams, and has not been used by either party or by the Court

in any argument, opinion, or order in that case. It is only supplied to the Galloway Plaintiffs by

virtue of the Court’s order allowing Plaintiffs’ counsel access and use of the “jurisdictional

discovery completed in” Williams, but has not been relied upon by Plaintiffs to oppose immunity

in this case. (ECF No. 64.) The Court’s order did not authorize Plaintiffs to use the documents

supplied during jurisdictional discovery for any and all purposes—only for jurisdictional issues.

       In any event, Plaintiffs cite Exhibit 15 one time in the Proposed Second Amended Class

Action Compliant, where it is cited without any substantive link to the allegation made. (See ECF

No. 186 ¶ 224.)5 As used in the proposed allegation, the inclusion of the exhibit is thus superfluous

and unnecessary. For that reason, this document should remain under seal.




5
  Compare Proposed Second Amended Class Action Compliant ¶ 224: (“Prior to December 2015, Amlaur
Resources provided a $10,500,000.00 loan to fund the illegal loans.”) with Ex. 15. In exchange, Amlaur
Resources received a fixed return of 30% APR on the invested funds in the enterprise, which was paid via
the illegal amounts collected from consumers.”
                                                   4
Case 3:18-cv-00406-REP Document 208 Filed 04/15/19 Page 5 of 5 PageID# 6315



                                          CONCLUSION

           For the reasons stated above, the Tribal Defendants respectfully request that the Court

protect the confidentiality of Exhibits 4, 10, and 11 consistent with its previous order, ECF No.

143; and keep Exhibits 15 sealed at this time.


                                               BIG PICTURE LOANS, LLC, ASCENSION
                                               TECHNOLOGIES, LLC

                                               By:/s/ Timothy J. St. George
                                               Timothy J. St. George
                                               Virginia State Bar No. 77349
                                               David N. Anthony
                                               Virginia State Bar No. 31696
                                               Counsel for Defendants
                                               TROUTMAN SANDERS LLP
                                               1001 Haxall Point
                                               Richmond, Virginia 23219
                                               Telephone: (804) 697-1254
                                               Facsimile: (804) 698-6013
                                               Email: tim.stgeorge@troutmansanders.com
                                               Email: david.anthony@troutmansanders.com

                                               Justin A. Gray (admitted pro hac vice)
                                               Anna M. Bruty (admitted pro hac vice)
                                               ROSETTE, LLP
                                               25344 Red Arrow Highway
                                               Mattawan, MI 49071
                                               Telephone: (269) 283-5005
                                               Facsimile: (517) 913-6443
                                               Email: jgray@rosettelaw.com
                                               Email: abruty@rosettelaw.com




                                                  5
38639496
